On Petition for Rehearing.
Per Curium.
—In overruling the petition for a rehearing in this cause, we deem it proper to add that the only question presented by the appeal is the sufficiency of the complaint. While it is therein averred that the decedent was at the time of his death an inhabitant of Kosciusko county, the contents of the record are not shown. The only record properly here consists of the complaint, the demurrer and the ruling and judgment of the court thereon. It does not therefore affirmatively appear, as claimed by counsel for the appellant, that the action of the,Elkhart Circuit Court is void.
Petition for a rehearing overruled.'